[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT                      FILED
                           ________________________           U.S. COURT OF APPEALS
                                                                ELEVENTH CIRCUIT
                                                                    March 28, 2008
                                  No. 07-14122                    THOMAS K. KAHN
                              Non-Argument Calendar                   CLERK
                            ________________________

                       D. C. Docket No. 06-00149-CR-JOF-1

UNITED STATES OF AMERICA,


                                                                   Plaintiff-Appellee,

                                        versus

CESAR MORALES BRAVO,

                                                                Defendant-Appellant.

                            ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                         _________________________

                                  (March 28, 2008)

Before MARCUS, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

      Cesar Morales Bravo appeals his sentence of 77 months’ imprisonment,

imposed following his guilty plea for illegal re-entry, in violation of 8 U.S.C.
§ 1326(a). After a thorough review of the record, we affirm.

      Bravo, a citizen of Mexico who had re-entered the United States without

permission after having been deported, entered a guilty plea to illegal re-entry

without a written plea agreement.

      The probation officer prepared a presentence investigation report (“PSI”),

assigning a base offense level of 8 under U.S.S.G. § 2L1.2(a), with a 16-level

enhancement under § 2L1.2(b)(1)(A)(i) because Bravo previously had been

convicted of a felony drug offense and two crimes of violence. With a reduction

for acceptance of responsibility, the total adjusted offense level was 21. The

probation officer noted that Bravo had been deported twice in 1998 and again in

2004 after his convictions, and that he had re-entered illegally in 1993, 1996, and

twice in 1998. With a criminal history category VI, the corresponding guidelines

range was 77 to 96 months’ imprisonment.

      Although Bravo filed no objections to the PSI, he filed a sentencing

memorandum requesting a sentence at the low end of or below the advisory

guidelines range based on the § 3553(a) factors. He explained that the nature and

circumstances of the offenses, along with the history and characteristics of the

defendant, justified a sentence below the guidelines range. He noted that there

were no weapons or drugs found when he was arrested. He asserted that he had a



                                          2
good work ethic, had assisted roofing homes after Hurricane Katrina, and that he

had a poor upbringing in which his mother emigrated to the United States without

him when he was a small child. He explained that his children were U.S. citizens

and that he wanted to provide for them and for his ailing father who remained in

Mexico. He noted that he faced deportation after his term of imprisonment, and

that he faced a sentencing disparity because the Northern District of Georgia was

not a “fast-track” district.1 He encouraged the court to impose a sentence about

five months below the guidelines range in light of these factors, and he noted that

the conditions of pre-trial detention were deplorable.

       The court found that Bravo was guilty of “outlawry,” and that society had

decided that someone with his background was not permitted to re-enter the

country. Although the court noted the possible work ethic of Mexican immigrants,

it focused on the need to deter and concluded that the guidelines were entitled to

deference on how to treat a defendant like Bravo. The court considered the


       1
          The fast-track departure is available to defendants who “agree to the factual basis [of the
criminal charge] and waive the rights to file pretrial motions, to appeal, and to seek collateral relief
(except for ineffective assistance of counsel),” United States v. Arevalo-Juarez, 464 F.3d 1246, 1248
(11th Cir. 2006) (citation omitted), but only in judicial districts that participate in a [n] “early
disposition program authorized by the Attorney General of the United States and the United States
attorney for the district in which the court resides.” U.S.S.G. § 5K3.1. This court has rejected
Bravo’s argument that the “fast track” program creates a sentencing disparity, and we are bound by
decisions of prior panels until overruled by this court sitting en banc or by the Supreme Court. See
United States v. Anaya Castro, 455 F.3d 1249, 1252-1253 (11th Cir. 2006) (addressing fast-track
programs); United States v. Steele, 147 F.3d 1316, 1317-18 (11th Cir. 1998) (holding that decisions
by prior panels are binding).

                                                   3
hardships associated with Bravo’s pre-trial detention and imposed a sentence of 77

months’ imprisonment. After Bravo objected to the court’s alleged failure to

consider the other sentencing factors aside from deterrence, the court clarified that

it had considered other factors and Bravo’s record to reach the sentence imposed.

       Bravo now appeals, asserting that the district court imposed an unreasonable

sentence because the punishment was greater than necessary to meet the goals set

forth in § 3553(a), and that the court overemphasized the deterrence factor and

failed to consider other mitigating circumstances. The government responds that

this court should revisit its prior decisions and hold, consistent with Rita v. United

States, 127 S. Ct. 2456 (2007), that a sentence within the guidelines range is

presumptively reasonable.2

       “‘In reviewing the ultimate sentence imposed by the district court for

reasonableness, [this court] consider[s] the final sentence, in its entirety, in light of

the § 3553(a) factors.’” United States v. Valnor, 451 F.3d 744, 750 (11th Cir.

2006) (quoting United States v. Thomas, 446 F.3d 1348, 1349 (11th Cir. 2006)).

This reasonableness standard is deferential. United States v. Talley, 431 F.3d 784,



       2
         This court has rejected the government’s argument. See United States v. Campbell, 491
F.3d 1306, 1313-1314 & n.8 (11th Cir. 2007) (deciding post-Rita not to presume as reasonable a
sentence within the properly calculated range). We are bound by decisions of prior panels until
overruled by this court sitting en banc or by the Supreme Court. United States v. Steele, 147 F.3d
1316, 1317-18 (11th Cir. 1998).

                                                4
788 (11th Cir. 2005). The Supreme Court recently clarified this standard as a

review for abuse of discretion. Gall v. United States, ---U.S. ----, 128 S. Ct. 586,

594, 169 L. Ed. 2d 445 (2007). Bravo bears the burden of establishing that the

sentence is unreasonable. United States v. Bohannon, 476 F.3d 1246, 1253 (11th

Cir.), cert. denied, 127 S. Ct. 2953 (2007).

      The district court must impose a sentence that is both procedurally and

substantively reasonable. Gall, 128 S. Ct. at 597. When reviewing the sentence for

procedural reasonableness, this court must “ensure that the district court committed

no significant procedural error, such as . . . failing to consider the [18 U.S.C.]

§ 3553(a) factors, selecting a sentence based on clearly erroneous facts, or failing

to adequately explain the chosen sentence.” Gall, 128 S. Ct. at 597. Generally,

when sentencing inside the advisory guideline range, the district court is required

neither to state explicitly that it has considered each of the § 3553(a) factors in

open court, nor to give a lengthy explanation for its sentence. See United States v.

Agbai, 497 F.3d 1226, 1230 (11th Cir. 2007) (citing Rita, 127 S. Ct. at 2468-69).

      Substantive reasonableness involves inquiring whether the court abused its

discretion in determining that the § 3553(a) factors support the sentence in

question. Gall, 128 S. Ct. at 597, 600. Pursuant to § 3553(a), the sentencing court

shall impose a sentence “sufficient, but not greater than necessary” to reflect the



                                            5
seriousness of the offense, promote respect for the law, provide just punishment for

the offense, deter criminal conduct, protect the public from future criminal conduct

by the defendant, and provide the defendant with needed educational or vocational

training or medical care. See 18 U.S.C. § 3553(a)(2). Section 3553(a) also

requires the sentencing court to consider the nature and circumstances of the

offense, the Guidelines range, and the need to avoid unwarranted sentence

disparities. See 18 U.S.C. § 3553(a)(1), (4),(6). This court may conclude that a

district court abuses its discretion if it weighs the factors in a manner that

demonstrably yields an unreasonable sentence. United States v. Pugh, 2008 WL
253040, at *9 (11th Cir. 2008).

      Here, based on its comments, the court considered Bravo’s lengthy criminal

history and repeated illegal re-entries and deportations to conclude that a sentence

within the guidelines was necessary to punish and deter. In sentencing Bravo at

the low end of the range, the court noted the conditions of pre-trial confinement.

The court also acknowledged the work ethic Bravo alleged, but found that the

sentence was necessary to promote respect for the law. Thus, contrary to Bravo’s

claims, the court did not fail to consider factors other than deterrence.

      Accordingly, the sentence imposed was procedurally and substantively

reasonable, and we AFFIRM.



                                            6
7